Filed 4/23/13 P. v. Ortiz CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B239982
                                                                           (Super. Ct. No. BA390014)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

JAIRO ORTIZ,

     Defendant and Appellant.



                   Jairo Ortiz appeals from a judgment after conviction by jury of two counts
of second degree robbery. (Pen. Code, § 211.) The jury found true an allegation that he
personally used a knife. (§ 12022, subd. (b)(1).) The trial court sentenced Ortiz to two
years in state prison.
                   We appointed counsel to represent Ortiz in this appeal. After examining
the record and researching potential issues, counsel advised us she could not find any
arguable issues to raise on Ortiz’s behalf.
                   Ortiz submitted a supplemental brief in which he asserts that he was
incorrectly identified by witnesses at trial. He argues that witness testimony was
inconsistent, implausible, and unreliable and points out the absence of fingerprint
evidence. We do not weigh the evidence or decide the credibility of the witnesses.
Those are matters exclusively for the trier of fact. (People v. Ochoa (1993) 6 Cal.4th
1199, 1206.)
              We have considered Ortiz’s brief and reviewed the entire record. We are
satisfied that Ortiz’s attorney has fully complied with her responsibilities and that no
arguable issues exist. (People v. Wende (1979) 25 Cal.3d 436, 443.)
                                      DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                              2
                               Barbara Johnson, Judge

                        Superior Court County of Los Angeles

                        ______________________________


             Ann Krausz, under appointment by the Court of Appeal, for Defendant and
Appellant.
             No appearance for Respondent.




                                         3